Mr. Justice Cartwright, dissenting: I cannot agree to the rule stated in this opinion, that, as between appellant and its track-walker, whose duty it was to look out for trains and keep out of their way, the fact that the train was not running' on schedule time tended to prove negligence or was proper to be submitted to the jury as a basis for a verdict. Of course, it can make no difference that the train in this case was on the time-table. The only material fact was that the deceased had no notice from the time-table that a train would pass at that time, and the condition would have been the same if the train had been an extra. Under the rule stated, an extra or special train could not be started or a train run at an irregular time until every track-walker, watchman and employee had been found and notified that it was going to be run. This would seriously interfere with public interests as well as the rights of the employer. In the case of Chicago, Burlington and Quincy Railroad Co. v. George, 19 Ill0. 510, cited in the opinion, a passeng'er was injured in a collision of defendant’s train with the train of another railroad company on a track of which they had the joint use, where the train of the other company was running on its regular time with a right to the track and defendant’s train was nearly five hours behind its time, and where a collision was almost inevitable. The duties and rights of the parties, as well as the facts, are so different in the two cases that I can see no similarity between them.